                                     Case 3:20-cv-00224-GPC-AHG Document 1 Filed 02/05/20 PageID.1 Page 1 of 20



                                       1   KRISTIN N. REYNA DEHART (SBN 211075)
                                           kreyna@grsm.com
                                       2   ROBERT J. OLSON (SBN: 284736)
                                           rolson@grsm.com
                                       3   GORDON REES SCULLY MANSUKHANI, LLP
                                           101 W. Broadway, Suite 2000
                                       4   San Diego, CA 92101
                                           Telephone: (619) 230-7760
                                       5   Facsimile: (619) 696-7124
                                       6   Attorneys for Defendants
                                           CAMP PENDLETON & QUANTICO HOUSING, LLC; LPC PENDLETON
                                       7   QUANTICO PM; LINCOLN MILITARY PROPERTY MANAGEMENT LP
                                       8                        UNITED STATES DISTRICT COURT
                                       9                      SOUTHERN DISTRICT OF CALIFORNIA
                                      10   JOHN DOE, an individual; JANE DOE, an     )      CASE NO. '20CV0224 GPC AHG
                                           individual; JOHN DOE 1, a minor, by and   )
                                      11   through his guardian ad litem, JANE DOE;  )
Gordon Rees Scully Mansukhani, LLP




                                           JOHN DOE 2, a minor, by and through his   )      NOTICE OF REMOVAL
                                      12
   101 W. Broadway, Suite 2000




                                           guardian ad litem, JANE DOE;              )
                                                                                     )      [28 U.S.C. §§ 1331, 1441, 1442,
       San Diego, CA 92101




                                      13                           Plaintiffs,       )      1446]
                                                                                     )
                                      14          vs.                                )
                                                                                     )
                                      15   CAMP PENDLETON & QUANTICO                 )
                                           HOUSING LLC, a Delaware limited liability )
                                      16   company; LPC PENDLETON QUANTICO )
                                           PM LP, a Delaware limited partnership;    )
                                      17   LINCOLN MILITARY PROPERTY                 )
                                           MANAGEMENT, LP, a Delaware limited )
                                      18   partnership; and DOES 1 through 50,       )
                                           inclusive,                                )
                                      19                                             )
                                                                   Defendants.       )
                                      20                                             )
                                                                                     )
                                      21                                             )
                                      22         Pursuant to 28 U.S.C. §§ 1331, 1441, 1442 and 1446, Defendants Camp
                                      23   Pendleton & Quantico Housing LLC, LPC Pendleton Quantico PM LP, and
                                      24   Lincoln Military Property Management LP, collectively referred to as
                                      25   “Defendants,” hereby remove to this Court a civil lawsuit filed in the Superior
                                      26   Court for the County of San Diego, Case Number 37-2019-00066467-CU-PO-
                                      27   CTL. In support of this Notice of Removal, Defendants state:
                                      28   ///

                                                                                   -1-
                                                                         NOTICE OF REMOVAL
                                     Case 3:20-cv-00224-GPC-AHG Document 1 Filed 02/05/20 PageID.2 Page 2 of 20



                                       1             1.   On December 10, 2019, Plaintiffs John Doe, Jane Doe, John Doe 1, a
                                       2   minor, by and through his guardian ad litem, Jane Doe, and John Doe 2, a minor,
                                       3   by and through his guardian ad litem, Jane Doe (“Plaintiffs”) filed their Complaint
                                       4   with the San Diego County Superior Court, relating to their former military
                                       5   housing located at 1582 Black Eagle Drive, Apt. D, San Diego, California (the
                                       6   “Subject Property”). On January 6, 2020, Camp Pendleton & Quantico Housing
                                       7   LLC, LPC Pendleton Quantico PM LP, and Lincoln Military Property
                                       8   Management LP, were served with an incomplete copy of the Complaint,
                                       9   summonses, Plaintiffs’ applications and order for appointment of guardian ad
                                      10   litem, and Plaintiffs’ application and order to proceed under pseudonym. A copy
                                      11   of the above listed papers which were served on Defendants are attached to this
Gordon Rees Scully Mansukhani, LLP




                                      12   Notice of Removal as Exhibit A.
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                      13             2.   Defendants Camp Pendleton & Quantico Housing LLC and LPC
                                      14   Pendleton Quantico PM LP, join in this removal, but do not have any connection to
                                      15   the events alleged in the Complaint, and will be moving to dismiss upon removal.
                                      16   (Declaration of K. Reyna DeHart “DeHart Decl.” at ¶2).
                                      17             3.   While Plaintiffs failed to serve Defendants a full copy of their
                                      18   Complaint, Defendants obtained a full copy of the Complaint from the Superior
                                      19   Court website. Defendants attach the full copy of the Complaint to the Notice of
                                      20   Removal as Exhibit B. Defendants do not waive proper service of the Complaint
                                      21   and plan to bring a motion to dismiss on this grounds; however, in an abundance of
                                      22   caution, Defendants file their notice of removal of this case within 30 days of being
                                      23   served papers relating to the Complaint and this action by Plaintiffs. (DeHart Decl.
                                      24   at ¶3).
                                      25             4.   Based on the allegations in the Complaint, Plaintiffs allege that
                                      26   Defendant Camp Pendleton & Quantico Housing LLC was involved in the
                                      27   ownership of the Subject Property, or otherwise involved in the management,
                                      28   maintenance, leasing or repairs of the Subject Property. (Ex. B, Complaint at ¶6).

                                                                                      -2-
                                                                            NOTICE OF REMOVAL
                                     Case 3:20-cv-00224-GPC-AHG Document 1 Filed 02/05/20 PageID.3 Page 3 of 20



                                       1   Defendants dispute this. The ground lessor of the Subject Property is San Diego
                                       2   Family Housing, LLC. (DeHart Decl. at ¶4). Similarly, Plaintiffs allege that
                                       3   Defendant LPC Pendleton Quantico PM LP was also involved in the ownership,
                                       4   management, leasing, maintenance or repairs of the Subject Property. (Ex. B,
                                       5   Complaint at ¶7). Defendants also dispute the involvement of this defendant with
                                       6   the Subject Property. The property manager of the Subject Property is Defendant
                                       7   Lincoln Military Property Management LP. (Ex. B, Complaint at ¶8); DeHart
                                       8   Decl., ¶4).
                                       9         5.      This action is removable to this Court on three independent bases: (1)
                                      10   pursuant to 28 U.S.C. § 1331, because the events alleged in the Complaint
                                      11   occurred within a federal enclave; and (2) under 28 U.S.C. § 1442, because (a)
Gordon Rees Scully Mansukhani, LLP




                                      12   Defendant Camp Pendleton & Quantico Housing LLC is a federal agency
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                      13   (moreover, San Diego Family Housing, LLC, the actual ground lessor, although
                                      14   not presently named, is also federal agency); (b) at all relevant times Lincoln
                                      15   Military Property Management LP was acting under a federal officer.
                                      16         6.      Because the events alleged in the Complaint occurred on a federal
                                      17   enclave, this Court has jurisdiction under 28 U.S.C. § 1331. See, e.g., Akin v.
                                      18   Ashland Chem. Co., 156 F.3d 1030, 1034 (10th Cir. 1998) (finding that “[p]ersonal
                                      19   injury actions which arise from incidents occurring in federal enclaves may be
                                      20   removed to federal district court as a part of federal question jurisdiction.”); see
                                      21   also Federico v. Lincoln Military Housing, LLC et. al, 901 F. Supp. 2d 654 (E.D.
                                      22   Va. Oct. 18, 2012) (upholding removal of nearly identical contract (residential
                                      23   lease) and tort claims against affiliated “Lincoln” entities that occurred on federal
                                      24   enclave). Authority for federal enclave jurisdiction arises from Article I, section 8,
                                      25   clause 17 of the United States Constitution, which provides in relevant part that
                                      26   “Congress shall have the power . . . to exercise exclusive Legislation . . . over all
                                      27   ///
                                      28   ///

                                                                                     -3-
                                                                           NOTICE OF REMOVAL
                                     Case 3:20-cv-00224-GPC-AHG Document 1 Filed 02/05/20 PageID.4 Page 4 of 20



                                       1   Places purchased by the Consent of the Legislature of the State in which the Same
                                       2   shall be, for the Erection of Forts, Magazines, Arsenals, Dock-Yards, and other
                                       3   needful Buildings.” U.S. Const., Art. I § 8, cl. 17.
                                       4         7.     Federal courts, including the Ninth Circuit, routinely interpret this
                                       5   clause to permit removal of tort claims filed in state court if the alleged tort was
                                       6   committed on a federal enclave. The Ninth Circuit held, in Durham v. Lockheed
                                       7   Martin Corp., 445 F.3d 1247 (9th Cir. 2006), that “Federal Courts have federal
                                       8   question jurisdiction over tort claims that arise on ‘federal enclaves.’” Id. at 1250;
                                       9   Willis v. Craig, 555 F.2d 724, 726 n.4 (9th Cir. 1977) (the Court had “no quarrel
                                      10   with the propriety of enclave jurisdiction in this case (if the facts support it), even
                                      11   though the state courts may have concurrent jurisdiction.”).
Gordon Rees Scully Mansukhani, LLP




                                      12         8.     In Akin, several Air Force employees brought toxic tort claims against
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                      13   certain manufacturers of asbestos in state court. 156 F.3d at 1033-34. The
                                      14   complaint alleged that the employees were exposed to asbestos at the Tinker Air
                                      15   Force Base in Oklahoma City. Id. at 1033. The defendants removed the case to
                                      16   federal court based on federal enclave jurisdiction. Id. at 1034. The Tenth Circuit
                                      17   upheld removal of the case, finding that “personal injury actions which arise from
                                      18   incidents occurring in federal enclaves may be removed to federal district court as
                                      19   a part of federal question jurisdiction.” Id.; see also Stokes v. Adair, 265 F.2d 662,
                                      20   665-66 (4th Cir. 1959) (finding federal district court possessed jurisdiction for
                                      21   personal injuries arising on a federal enclave); Mater v. Holley, 200 F.2d 123, 124-
                                      22   25 (5th Cir. 1952) (finding that federal courts have jurisdiction over torts
                                      23   committed on federal enclaves); Lawler v. Miratek Corp., 2010 WL 743925, at *2
                                      24   (W.D. Tex. Mar. 2, 2010) (finding that state law claim for defamatory statement
                                      25   allegedly made at Fort Bliss could be removed under federal enclave jurisdiction).
                                      26         9.     A federal enclave is created where the federal government acquires
                                      27   land by purchase or condemnation with the consent of the state or commonwealth
                                      28   in which the land is located. See Humble Pipe Line v. Waggonner, 376 U.S. 369,

                                                                                     -4-
                                                                           NOTICE OF REMOVAL
                                     Case 3:20-cv-00224-GPC-AHG Document 1 Filed 02/05/20 PageID.5 Page 5 of 20



                                       1   371-72 (1964). “In determining whether a claim arises on a federal enclave, courts
                                       2   have simply looked to see where all the ‘pertinent events’ took place.” Rosseter v.
                                       3   Industrial Light & Magic¸ 2009 WL 210452, at *2 (N.D. Cal. Jan 27, 2009) (citing
                                       4   Stiefel v. Bechtel Corp., 497 F. Supp. 2d 1138, 1148 (S.D. Cal 2007)).
                                       5         10.    In this case, all of the acts alleged in the Complaint occurred on a
                                       6   federal enclave owned by the United States of America, Department of the Navy
                                       7   (“Navy”). Plaintiffs resided in military housing located at 1582 Black Eagle Drive,
                                       8   Apt. D, San Diego, California, which is part of the Miramar Townhomes
                                       9   neighborhood, and is within the United States Marine Corps Air Station Miramar
                                      10   (former Miramar Naval Air Station) jurisdictional boundaries. (Ex. B, Complaint
                                      11   at ¶ 1; Exhibit 5 to DeHart Decl. [Map of Jurisdictional Boundaries of Miramar
Gordon Rees Scully Mansukhani, LLP




                                      12   Naval Air Station from Bureau of Land Management, Jan. 2020; Exhibit 6 to
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                      13   DeHart Decl. [Description of Miramar Townhomes housing community as being
                                      14   “on base”]). Plaintiffs have asserted various claims grounded in tort, alleging that
                                      15   they suffered damages when they were exposed to moisture, water intrusion and
                                      16   mold conditions at the home in which they resided, as well as a hotel on the
                                      17   “military base” where there were allegedly “dangerous chemicals.” (Ex. B,
                                      18   Complaint, at e.g., ¶¶ 15-48). All events upon which these claims are based
                                      19   occurred within the jurisdictional boundaries of Marine Corps Air Station Miramar
                                      20   and, in fact, occurred almost exclusively at Plaintiffs’ home on base. See id.
                                      21   (describing alleged conditions at the home and the on-base hotel, including
                                      22   complaints of conditions).
                                      23         11.    The property on which Plaintiffs’ home is located in the Miramar
                                      24   Townhomes neighborhood, and other properties surrounding it in San Diego,
                                      25   California, was originally ceded to the United States Government from Mexico in
                                      26   the Treaty of Guadalupe Hidalgo of 1848. Treaty of Guadalupe Hidalgo, Art. V,
                                      27   1848. (DeHart Decl., Exhibit 1). Section 3 of the California Statehood Act
                                      28   conditioned the State of California’s admission to the Union on acknowledgment

                                                                                    -5-
                                                                          NOTICE OF REMOVAL
                                     Case 3:20-cv-00224-GPC-AHG Document 1 Filed 02/05/20 PageID.6 Page 6 of 20



                                       1   of, and promise to not interfere with or impair, federal title to public lands. An Act
                                       2   for the Admission of the State of California into the Union, Thirty-First Congress,
                                       3   Sess. 1, 1850. (DeHart Decl., Exhibit 2). By the California Statutes of 1897,
                                       4   chapter 56, the State of California ceded to the United States exclusive jurisdiction
                                       5   over all lands within the State then held, occupied or reserved by the government
                                       6   of the United States for military purposes or defense, or which thereafter would
                                       7   ceded or conveyed to the government of the United States for such purposes. Cal.
                                       8   Statutes, 1897, Ch. 56. (DeHart Decl., Exhibit 3). Formerly known as Camp
                                       9   Kearny during World War I, the Navy rapidly expanded the airfield and
                                      10   commissioned Naval Air Auxiliary Station Camp Kearny in 1943; within a few
                                      11   years, the Marine Corps established the Marine Corps Air Depot adjacent to it and
Gordon Rees Scully Mansukhani, LLP




                                      12   expanded the installation to 29,000 acres, ultimately becoming Marine Corps Air
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                      13   Station Miramar in 1946. In 1947, the Marine Corps moved to El Toro and the
                                      14   installation became Naval Air Station Miramar. When Marine Corps Air Stations
                                      15   El Toro and Tustin were closed in 1997, the installation officially once again
                                      16   became Marine Corps Air Station Miramar. (See Exhibit 7 to DeHart Decl.
                                      17   [MCAS Miramar, California, United States Marine Corps, 2011, Sec. 2.0 “MCAS
                                      18   Miramar Land Use,” Sec. 2.2, 2.3]). The Subject Property is located in the portion
                                      19   of MCAS Miramar known as the “Main Station.” (Id., Fig. 2-2, Sec. 2.5.1; Ex. 5
                                      20   to DeHart Decl., BLM Maps). As such, this land is unequivocally a federal
                                      21   enclave, and is further under exclusive federal jurisdiction, as there has been no
                                      22   retrocession of this portion of MCAS Miramar/former Miramar Naval Air Station
                                      23   to the State. (Exhs. 5-7 to DeHart Decl.; DeHart Decl. at ¶¶9-10). Additionally,
                                      24   the San Diego County Assessor’s office has confirmed they do not maintain
                                      25   information on the Subject Property because of its “military” designation. (DeHart
                                      26   Decl. at ¶11).
                                      27         12.    Furthermore, under the Lease Agreement at issue, which is explicitly
                                      28   referenced in the Complaint although not attached thereto, the Plaintiffs explicitly

                                                                                    -6-
                                                                          NOTICE OF REMOVAL
                                     Case 3:20-cv-00224-GPC-AHG Document 1 Filed 02/05/20 PageID.7 Page 7 of 20



                                       1   agreed “that this Lease and the contractual relationship between the parties shall be
                                       2   construed exclusively in accordance with, and shall be exclusively governed by,
                                       3   federal substantive law….” with only a few select California Civil Code sections
                                       4   which Plaintiffs agreed would also apply. (Ex. 4 to DeHart Decl., Lease, ¶ 34
                                       5   (emphasis added)).
                                       6         13.    The circumstances in this case are nearly identical to those addressed
                                       7   Federico v. Lincoln Military Housing LLC et al., 901 F. Supp. 2d 654 (E.D. Va.
                                       8   2012). In that case, military housing tenants filed a complaint against Lincoln
                                       9   Military Housing LLC, Mid-Atlantic Military Family Communities, LLC, and
                                      10   LPC Property Management, Inc., which are affiliates of the Defendants in this
                                      11   case, in Virginia state court. The Federico complaint, similar to this case, asserted
Gordon Rees Scully Mansukhani, LLP




                                      12   tort, as well as statutory, and contract claims, alleging bodily injury and property
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                      13   damages resulting from alleged moisture and mold conditions in their home in
                                      14   privatized military family housing managed by the defendants. The Federico
                                      15   defendants timely removed that case to the United States District Court for the
                                      16   Eastern District of Virginia. The Federico plaintiffs moved to remand the case,
                                      17   asserting that the Enclave Clause did not provide federal jurisdiction over the state
                                      18   claims.
                                      19         14.    On September 21, 2012, the Eastern District of Virginia denied the
                                      20   Federico plaintiffs’ motion, finding that the requirements of federal enclave
                                      21   jurisdiction had been satisfied. After that removal, seven similar actions were
                                      22   removed and consolidated with Federico. The Court found that it had jurisdiction
                                      23   over the claims under the Enclave Clause because the land on which the plaintiffs
                                      24   resided, was under concurrent federal and state jurisdiction. Federico, 901 F.
                                      25   Supp. 2d at 670-72. The Court also held that federal jurisdiction was strengthened
                                      26   because the “case implicate[d] substantial federal interests.” Id. at 673. The Court
                                      27   ///
                                      28   ///

                                                                                    -7-
                                                                          NOTICE OF REMOVAL
                                     Case 3:20-cv-00224-GPC-AHG Document 1 Filed 02/05/20 PageID.8 Page 8 of 20



                                       1   specifically found that “a review of the Complaint, the facts, the parties, and the
                                       2   nature of the public-private venture reveal that almost everything in this case
                                       3   implicates the United States Navy in one form or another.” Id.
                                       4          15.   This case is nearly identical to Federico. Yet, this case actually
                                       5   presents a stronger case for removal because this property is exclusively federal
                                       6   property, while Federico removed a matter involving concurrent jurisdiction. In
                                       7   both cases, the events at issue arose on a federal enclave owned by the Navy. In
                                       8   Federico, the defendants were Lincoln Military Housing LLC, Mid-Atlantic
                                       9   Military Family Communities, LLC, and Lincoln Property Company Property
                                      10   Management, Inc. Like Camp Pendleton Quantico Housing, LLC (and San Diego
                                      11   Family Housing, LLC) here, Mid-Atlantic Military Family Communities was the
Gordon Rees Scully Mansukhani, LLP




                                      12   public-private venture (“PPV”) for the development and management of multi-
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                      13   family housing for the Navy. Like Lincoln Military Property Management LP
                                      14   here, Lincoln Property Company Property Management was the property
                                      15   management company retained by the PPV entity. Federico, 901 F. Supp. 2d at
                                      16   656.
                                      17          16.    In addition, the same “substantial federal interests” found in Federico
                                      18   are present here. This case concerns military housing operated under the Military
                                      19   Housing Private Initiative adopted by Congress in 1996 to improve the quality of
                                      20   service members’ housing. 10 U.S.C. §§ 2871-85. Under the Initiative, various
                                      21   branches of the Armed Forces have established PPVs to own, develop and manage
                                      22   military housing. Typically, the military leases land to a private entity selected
                                      23   through a competitive bidding process and enters into a PPV agreement with a
                                      24   branch of the Armed Forces to develop and manage the military housing on it.
                                      25   Service members who reside in the housing receive a Basic Allowance for Housing
                                      26   from the military to pay their rent. As the Federico court found, the Navy
                                      27   ///
                                      28   ///

                                                                                    -8-
                                                                          NOTICE OF REMOVAL
                                     Case 3:20-cv-00224-GPC-AHG Document 1 Filed 02/05/20 PageID.9 Page 9 of 20



                                       1   exercises significant control and involvement in the operation of the PPV and
                                       2   management of these properties. 901 F. Supp. 2d at 673 (explaining how the Navy
                                       3   “plays a significant role in the operation” of the PPV).
                                       4         17.    As in the Federico case, removal of this action is proper based on this
                                       5   Court’s federal question jurisdiction under 28 U.S.C. § 1331. Both Defendant
                                       6   Camp Pendleton & Quantico Housing, LLC and San Diego Family Housing, LLC
                                       7   are PPVs. On or about August 1, 2001, the Navy and Lincoln/Clark San Diego,
                                       8   LLC entered into an Operating Agreement (“Operating Agreement”) to form San
                                       9   Diego Family Housing, LLC. On or about August 1, 2001, the Navy and Hunt
                                      10   Lincoln Clark Family Communities, LLC entered into a separate operating
                                      11   agreement to form Camp Pendleton & Quantico Housing, LLC. Camp Pendleton
Gordon Rees Scully Mansukhani, LLP




                                      12   & Quantico Housing LLC and San Diego Family Housing, LLC, both PPVs, have
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                      13   primary responsibility for managing the military housing in their jurisdictions,
                                      14   though important actions (including capital upgrades to the properties) cannot be
                                      15   undertaken without the Navy’s consent.
                                      16         18.    There are other key agreements between and among the Navy and
                                      17   certain of the Defendants. On or about August 1, 2001, the Navy and San Diego
                                      18   Family Housing, LLC entered a fifty-year ground lease (the “Ground Lease”) for
                                      19   the Miramar Townhomes neighborhood and certain other military housing
                                      20   communities in the San Diego area. On or about August 1, 2001, the Navy and
                                      21   Camp Pendleton & Quantico Housing LLC also entered a fifty-year ground lease
                                      22   for various military housing in the San Diego area, albeit not that which
                                      23   encompasses the Subject Property.
                                      24         19.    Pursuant to the Operating Agreement, PPV San Diego Family
                                      25   Housing, LLC entered into a property management agreement (“Property
                                      26   Management Agreement”) with Defendant Lincoln Military Property
                                      27   Management, LP, relating to the Miramar Townhomes community which
                                      28   encompasses the Subject Property. Under the terms of the Property Management

                                                                                    -9-
                                                                          NOTICE OF REMOVAL
                                Case 3:20-cv-00224-GPC-AHG Document 1 Filed 02/05/20 PageID.10 Page 10 of 20



                                      1   Agreement, Lincoln Military Property Management, LP acts as an agent of the
                                      2   PPV San Diego Family Housing LLC in performing certain property management
                                      3   functions, such as property leasing. Pursuant to a separate Operating Agreement,
                                      4   Camp Pendleton & Quantico Housing, LLC entered into a property management
                                      5   agreement with Defendant LPC Pendleton Quantico PM LP, albeit relating to
                                      6   different military housing. LPC Pendleton Quantico PM LP acts as an agent of
                                      7   the PPV Camp Pendleton & Quantico Housing LLC under the terms of that
                                      8   property management agreement.
                                      9         20.    Under the terms of the Ground Lease and Operating Agreement
                                     10   relating to the Subject Property, the Navy retained ownership of the land on which
                                     11   the Miramar Townhomes community is located and conveyed ownership of the
Gordon Rees Scully Mansukhani, LLP




                                     12   improvements located on the land to the lessee under the Ground Lease for the
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   term of the Ground Lease. Upon termination of the Ground Lease, all
                                     14   improvements on the land will be abandoned in place and become the property of
                                     15   the Navy as the fee owner of the land.
                                     16         21.    The Operating Agreement and Ground Lease specifies that the land
                                     17   and housing units on it must be used for the governmental purpose of housing
                                     18   military service members and their families. The PPV and Lincoln Military
                                     19   Property Management, LP, as the property manager, must offer the housing units
                                     20   first to military service members and their families, and then to Preferred Referrals
                                     21   who work for the Department of Defense, before allowing any civilian to lease a
                                     22   housing unit. The Complaint names as Defendants Camp Pendleton & Quantico
                                     23   Housing, LLC, a PPV entity in which the Navy has an ownership interest, LPC
                                     24   Pendleton Quantico PM, LP, the agent that performs certain property management
                                     25   functions for this PPV pursuant to a property management agreement, and Lincoln
                                     26   Military Property Management, LP, the agent that performs certain property
                                     27   management functions for PPV San Diego Family Housing LLC pursuant to a
                                     28   Property Management Agreement. While San Diego Family Housing LLC is not

                                                                                   -10-
                                                                         NOTICE OF REMOVAL
                                Case 3:20-cv-00224-GPC-AHG Document 1 Filed 02/05/20 PageID.11 Page 11 of 20



                                      1   named, this is also a PPV entity in which the Navy has an ownership interest,
                                      2   which is the PPV that directly relates to the Subject Property and which
                                      3   Defendants contend is the appropriate PPV at issue for this litigation.
                                      4         22.    These claims belong in federal court because the federal government
                                      5   has a strong interest in and will be impacted by the claims in this case. The
                                      6   Enclave Clause of the United States Constitution is a recognition by the Framers
                                      7   that there are some properties in which the federal government has particularly
                                      8   strong interests vis-à-vis the states. By its terms, the Enclave Clause applies to
                                      9   lands acquired with the states’ consent “for the Erection of Forts, Magazines,
                                     10   Arsenals, Dock-Yards, and other needful Buildings.” U.S. Const. Art. I § 8 cl. 17.
                                     11   The federal government had and has strong interests in the capital and the
Gordon Rees Scully Mansukhani, LLP




                                     12   installations that it uses to provide for the common defense. Plaintiffs’ allegations
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   and claims concerning events on a federal enclave, raises the very interests sought
                                     14   to be protected by the Enclave Clause. Federico, 901 F.Supp.2d at 673-74.
                                     15         23.    The Navy has contractual obligations and proprietary and financial
                                     16   interests that would be affected by the claims and allegations in this case. The case
                                     17   also may affect the public-private venture agreements that have been adopted by
                                     18   the Navy and implemented by PPVs throughout the country. In these
                                     19   circumstances, the federal government undoubtedly has a substantial interest in the
                                     20   resolution of the claims raised in this suit. See Federico, 901 F. Supp. 2d at 673
                                     21   (finding that “[a] review of the Complaint, the facts, the parties, and the nature of
                                     22   the public-private venture reveal that almost everything in this case implicates the
                                     23   United States Navy in one form or another.”). Cf. Nicodemus v. Union Pacific
                                     24   Corp., 440 F.3d 1227, 1236 (10th Cir. 2006) (finding substantial federal interest in
                                     25   land dispute when, as here, federal government had reversionary interest in the
                                     26   land); McMahon v. Presidential Airways, Inc., 410 F. Supp. 2d 1189, 1201 (M.D.
                                     27   Fla. 2006) (finding federal question jurisdiction because case involved federal
                                     28   procurement contract regarding military operations in Afghanistan; “issues

                                                                                   -11-
                                                                          NOTICE OF REMOVAL
                                Case 3:20-cv-00224-GPC-AHG Document 1 Filed 02/05/20 PageID.12 Page 12 of 20



                                      1   involving a government contract and United States military operations are
                                      2   implicated, and substantial contested federal issues are apparent”).1
                                      3         24.    Because Plaintiffs’ claims are based on alleged acts that occurred on a
                                      4   federal enclave and because the federal government has a substantial interest in
                                      5   that enclave and the claims arising on it, this Court has jurisdiction to hear this
                                      6   controversy pursuant to 28 U.S.C. § 1331.
                                      7         25.    Removal is also appropriate under 28 U.S.C. § 1442(a)(1). The
                                      8   federal officer removal statute authorizes “[t]he United States or any agency
                                      9   thereof or any officer (or any person acting under that officer) of the United States
                                     10   or of any agency thereof, sued in an official or individual capacity for any act
                                     11   under color of such office” to remove a civil action commenced in state court to
Gordon Rees Scully Mansukhani, LLP




                                     12   federal court in the district in which the case in currently pending. 28 U.S.C. §
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   1442(a).
                                     14         26.    The federal officer removal statute authorizes “removal of an entire
                                     15   case, even though only one of its controversies [or defendants] might involve a
                                     16   federal officer or agency.” Alsup v. 3-Day Blinds, Inc., 435 F. Supp. 2d 838,
                                     17   844 (S.D. Ill. 2006); see also Morgan v. Huntington Ingalls, Inc., 879 F.3d 602 (5th
                                     18   Cir. 2018); Savoie v. Huntington Ingalls, Inc., 817 F.3d 457, 463 (5th Cir. 2016).
                                     19   (“[R]emoval of the entire case is appropriate so long as a single claim satisfies the
                                     20   federal officer removal statute.”). The Supreme Court has emphasized that the
                                     21   federal officer removal statute must be liberally construed. See Watson v. Philip
                                     22   Morris Cos., 551 U.S. 142, 147 (2007) (“this Court has made clear that the [federal
                                     23   officer removal] statute must be liberally construed”) (internal quotation marks
                                     24   omitted).
                                     25   ///
                                     26   1
                                            “The imposition of liability on Government contractors will directly affect the
                                     27   terms of Government contracts: either the contractor will decline to manufacture
                                          the design specified by the Government, or it will raise its price. Either way, the
                                     28   interests of the United States will be directly affected.” Boyle v. United
                                          Technologies Corp., 487 U.S. 500, 507 (1988).
                                                                                    -12-
                                                                          NOTICE OF REMOVAL
                                Case 3:20-cv-00224-GPC-AHG Document 1 Filed 02/05/20 PageID.13 Page 13 of 20



                                      1            27.      Two separate bases exist for removal under § 1442(a)(1). The first is
                                      2   that the PPV named as a defendant, Camp Pendleton & Quantico Housing LLC, is
                                      3   an agency of the United States under that provision. Moreover, PPV San Diego
                                      4   Family Housing, LLC, is also an “agency” of the United States under that
                                      5   provision. For purposes of the federal officer removal statute, “[t]he term ‘agency’
                                      6   includes . . . any corporation in which the United States has a proprietary interest.”
                                      7   28 U.S.C. § 451. Multiple courts, including the Ninth Circuit, have recognized that
                                      8   corporations that are owned in part by the government qualify as agencies under
                                      9   that definition. See Acron Invs., Inc. v. Federal Sav. & Loan Ins. Corp., 363 F.2d
                                     10   236, 240 (9th Cir. 1966); also Rauscher Pierce Refsnes, Inc. v. FDIC, 789 F.2d
                                     11   313, 314 (5th Cir. 1986); Government Nat’l Mortg. Ass'n v. Terry, 608 F.2d 614,
Gordon Rees Scully Mansukhani, LLP




                                     12   620-21 (5th Cir.1979).
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13            28.      Here, the United States has a proprietary interest in the named PPV,
                                     14   Camp Pendleton & Quantico Housing LLC, as well as a separate PPV at issue with
                                     15   the Subject Property, San Diego Family Housing, LLC. The Navy is one of the
                                     16   two members of Defendant Camp Pendleton & Quantico Housing, LLC. The
                                     17   Navy is also one of the two members of San Diego Family Housing, LLC, the
                                     18   public-private venture responsible for the Subject Property and Miramar
                                     19   Townhomes community. But regardless, the named defendant Camp Pendleton &
                                     20   Quantico Housing, LLC is an “agency” of the United States entitled to remove this
                                     21   case to federal court under § 1442(a)(1). See City of Cookeville v. Upper
                                     22   Cumberland Elec. Membership Corp., 484 F.3d 380, 389-90 (6th Cir. 2007).
                                     23            29.      In addition, removal is proper under 28 U.S.C. § 1442(a)(1) because
                                     24   Defendant Lincoln Military Property Management, LP is a “person[s] acting under
                                     25   [a federal] officer.”2 Courts generally analyze the question of whether a party is a
                                     26   “person acting under [a federal] officer” within the meaning of § 1442(a)(1) in four
                                     27
                                          2
                                            Defendants Camp Pendleton & Quantico Housing LLC and LPC Pendleton Quantico PM LP, are also persons
                                     28   acting under a “federal officer,” but not as to the Subject Property at issue. To the extent that Plaintiffs contend that
                                          these parties did act as to the Subject Property at issue despite Defendants’ claim they did not, the same analysis as
                                          to San Diego Family Housing LLC and Lincoln Military Property Management LP, also applies to these defendants.
                                                                                                   -13-
                                                                                      NOTICE OF REMOVAL
                                Case 3:20-cv-00224-GPC-AHG Document 1 Filed 02/05/20 PageID.14 Page 14 of 20



                                      1   steps, asking whether the defendant: (1) is a person within the meaning of the
                                      2   statute; (2) acted under a federal officer; (3) has performed the actions for which
                                      3   they are being sued under color of federal office; and (4) raises a colorable federal
                                      4   defense to the Plaintiffs’ claims. Jefferson Cnty. v. Acker, 527 U.S. 423, 431
                                      5   (1999); Mesa v. California, 489 U.S. 121, 125 (1989); see also Aig Eur. P’ship v.
                                      6   McDonnell Douglas Corp., 2003 U.S. Dist. Lexis 1770 (C.D. Cal. 2003). Each of
                                      7   those elements is met here.
                                      8         30.    First, Lincoln Military Property Management, LP is a person within
                                      9   the meaning of the statute who acted under a federal officer. Lincoln Military
                                     10   Property Management, LP undoubtedly qualify as a “person” within the meaning
                                     11   of 28 U.S.C. § 1442(a)(1). See, e.g., 1 U.S.C. § 1 (providing that “the word[]
Gordon Rees Scully Mansukhani, LLP




                                     12   ‘person’” in “any Act of Congress” “include[s] corporations, companies,
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   associations, firms, partnerships, societies, and joint stock companies,” “unless the
                                     14   context indicates otherwise”); Isaacson v. Dow Chemical Co., 517 F.3d 129, 136
                                     15   (2d Cir. 2008) (holding that “persons” under the statute includes corporations);
                                     16   Fung v. Abex Corp., 816 F. Supp. 569, 572 (N.D. Cal. 1992) (finding that
                                     17   corporation that built submarines under the supervision of the Navy was a person
                                     18   for the purposes of the federal officer removal statute).
                                     19         31.    Second, Lincoln Military Property Management, LP acted under a
                                     20   federal officer. In Watson, the Supreme Court explained that an entity “acts
                                     21   under” a federal officer when it “assist[s], or help[s] carry out, the duties or tasks
                                     22   of the federal superior.” 551 U.S. at 152; see also id. at 151 (“the removal statute
                                     23   applies to private persons who lawfully assist [a] federal officer in the performance
                                     24   of his official duty”) (internal quotation marks omitted). Following Watson’s
                                     25   guidance, the Second Circuit held that a chemical company was “acting under” a
                                     26   federal officer for the purposes of removal when it “contracted with the
                                     27   Government to provide a product that the Government was using during war – a
                                     28   product that, in the absence of Defendants, the Government would have had to

                                                                                    -14-
                                                                          NOTICE OF REMOVAL
                                Case 3:20-cv-00224-GPC-AHG Document 1 Filed 02/05/20 PageID.15 Page 15 of 20



                                      1   produce itself.” Isaacson, 517 F.3d at 137. The Ninth Circuit, and this Court, have
                                      2   similarly recognized that the acting-under requirement is met where a government
                                      3   contractor is acting at the direction of a federal agent or officer, and that no special
                                      4   additional requirements exist to assert this defense. Durham, 445 F.3d at 1251;
                                      5   Willis v. Buffalo Pumps, Inc., 2013 U.S. Dist. Lexis 46242, **8-9 (S.D. Cal. Mar.
                                      6   29, 2013). Likewise, the Sixth Circuit held that a government contractor acted
                                      7   under federal officers when it performed a contract to remove allegedly hazardous
                                      8   mold from a government building – a service that the government otherwise
                                      9   “‘would have had to perform’” itself. Bennett v. MIS Corp., 607 F.3d 1076, 1088
                                     10   (6th Cir. 2010) (quoting Watson, 551 U.S. at 154).
                                     11         32.    Just like the defendants in Isaacson, Durham, Willis v. Buffalo
Gordon Rees Scully Mansukhani, LLP




                                     12   Pumps, and Bennett, Lincoln Military Property Management, LP “act[ed] under”
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   officers of the Navy. Pursuant to Congressional authorization, see 10 U.S.C.
                                     14   §§ 2872, 2874-75, the Navy formed and invested in San Diego Family Housing,
                                     15   LLC, which in turn hired Lincoln Military Property Management, LP to manage
                                     16   the Subject Property. The Navy also leased the land at issue to San Diego Family
                                     17   Housing LLC, and continues to own that land which comprises the Subject
                                     18   Property. (DeHart Decl., ¶¶6-11; Exhs. 1-3, 5-7). These actions were undertaken
                                     19   to fulfill the governmental function of housing military service members and their
                                     20   families. The Navy would have had to manage and maintain the Plaintiffs’ home
                                     21   had it not created the PPV, San Diego Family Housing, LLC, and hired Lincoln
                                     22   Military Property Management, LP to perform these services. As a result, as in
                                     23   Watson, Lincoln Military Property Management, LP “acted under” the Navy by
                                     24   “helping and assisting” the Navy carry out its own duties and functions.
                                     25         33.    Third, Lincoln Military Property Management, LP performed the
                                     26   alleged actions for which they are being sued under the color of federal office. The
                                     27   “hurdle erected by” the “under color of office” requirement “is quite low.”
                                     28   Isaacson, 517 F.3d at 137. To satisfy that requirement, “Defendants must only

                                                                                    -15-
                                                                          NOTICE OF REMOVAL
                                Case 3:20-cv-00224-GPC-AHG Document 1 Filed 02/05/20 PageID.16 Page 16 of 20



                                      1   establish that the act that is the subject of Plaintiffs’ attack . . . occurred while
                                      2   Defendants were performing their official duties.” Id. at 137-38. For example, in
                                      3   Bennett, air traffic controllers brought personal injury actions in state court against
                                      4   private mold remediation firms hired by the Federal Aviation Administration
                                      5   (“FAA”), claiming that they had caused cross-contamination of their workplace.
                                      6   607 F.3d at 1082. One of the mold remediation firms removed the claims against it
                                      7   to federal court on the basis of the federal officer removal statute. Id. at 1084. The
                                      8   court found that the firm had worked under the color of federal office because it
                                      9   performed the work at the direction of the FAA under its contract. Id. at 1091.
                                     10   The court also found that “even if plaintiffs were able to demonstrate that the
                                     11   alleged cross-contamination occurred because of an act not contemplated by [the
Gordon Rees Scully Mansukhani, LLP




                                     12   mold remediation firm’s] contracts with the FAA, it is sufficient for our purposes
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   that [the mold remediation firm’s] execution of the FAA contracts gave rise to the
                                     14   alleged cross-contamination.” Id. at 1088; accord Isaacson, 517 F.3d at 138 (“even
                                     15   if Plaintiffs were to prove that the [allegedly tortious conduct] occurred because of
                                     16   an act not specifically contemplated by the government contract, it is enough that
                                     17   the contracts gave rise to the [conduct]”). Moreover, the court noted that whether
                                     18   the acts were outside the scope of mold remediation firm’s official duties or
                                     19   whether it was directed by the FAA was a question that the federal court should
                                     20   resolve rather than the state court. Bennett, 607 F.3d at 1088.
                                     21          34.    In this case, assuming the acts alleged in the Complaint are true, the
                                     22   alleged bodily injuries and property damage arose from Lincoln Military Property
                                     23   Management, LP’s performance of its duties to the Navy under the Operating
                                     24   Agreement and Property Management Agreement. Because all of the conduct
                                     25   alleged in the Complaint “occurred while [the PPV and Lincoln Military Property
                                     26   Management, LP] were performing their official duties” pursuant to agreements
                                     27   with the Navy, Isaacson, 517 F.3d at 137-38, the “under color of office”
                                     28   requirement is met here. See also Corley v. Long-Lewis, Inc., 688 F. Supp. 2d

                                                                                     -16-
                                                                           NOTICE OF REMOVAL
                                Case 3:20-cv-00224-GPC-AHG Document 1 Filed 02/05/20 PageID.17 Page 17 of 20



                                      1   1315, 1334-35 (N.D. Ala. 2010) (“All a defendant needs to do to show a causal
                                      2   nexus is to establish that the plaintiff’s claims arise from the defendants’
                                      3   performance of their duties under their contract with the Navy.”).
                                      4         35.    Fourth, Lincoln Military Property Management, LP (as well as San
                                      5   Diego Family Housing LLC, should it be named) has two colorable federal
                                      6   defenses: (1) the government contractor defense; and (2) the derivative sovereign
                                      7   immunity defense. As the Supreme Court has noted, for the purposes of removal
                                      8   under 28 U.S.C. § 1442, a defendant need not show that the defense is meritorious,
                                      9   but rather that it has plausible grounds for the defense. See Mesa v. California,
                                     10   489 U.S. 121, 128-29 (1989); see also Ellis v. Pneumo Abex Corp., 798 F. Supp.
                                     11   2d 985, 990 (C.D. Ill. 2011) (finding that it is not the court’s role “to consider the
Gordon Rees Scully Mansukhani, LLP




                                     12   merits of the defense or its probability of success” only whether the defense is
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   “plausible”); Bennett, 607 F.3d at 1090-91 (same); Isaacson, 517 F.3d at 139
                                     14   (same).
                                     15         36.    Under the government contractor defense, a defendant is not liable for
                                     16   alleged tortious conduct if: (1) the government approved reasonably precise
                                     17   specifications and procedures; (2) defendants conformed to those specifications
                                     18   and procedures; and (3) the defendants warned the government of risks of which
                                     19   the government was unaware. Boyle v. United Technologies Corp., 487 U.S. 500
                                     20   (1988). The government contractor defense applies here because San Diego
                                     21   Family Housing, LLC and Lincoln Military Property Management, LP discharged
                                     22   their duties relating to the housing in the Miramar Townhomes neighborhood in
                                     23   accordance with the “reasonably precise standards” in both the Operating
                                     24   Agreement and the Property Management Agreement.
                                     25         37.    In addition, Lincoln Military Property Management, LP (and San
                                     26   Diego Family Housing, LLC, should it be named) can assert a colorable federal
                                     27   defense based on derivative sovereign immunity. Under this defense, a contractor
                                     28   performing at the direction and authorization of a government officer is immune

                                                                                   -17-
                                                                          NOTICE OF REMOVAL
                                Case 3:20-cv-00224-GPC-AHG Document 1 Filed 02/05/20 PageID.18 Page 18 of 20



                                      1   from suit based upon performance of a contract. See Yearsley v. W.A. Ross
                                      2   Construction Co., 309 U.S. 18 (1940) (“if this authority to carry out the project was
                                      3   validly conferred, that is, if what was done within the constitutional power of
                                      4   Congress, there is no liability on the part of the contractor for executing its will.”).
                                      5   To this end, in denying the plaintiffs’ motion to remand, the court in Federico
                                      6   found that the Navy had “meaningful control over the operations of [the PPV]
                                      7   Mid-Atlantic and the management of housing communities formerly run
                                      8   exclusively by the Navy. The agreements governing Mid-Atlantic make it clear
                                      9   that the Navy exercises control and influence over the policies and procedures
                                     10   concerning military housing in the enclave.” Federico, 901 F. Supp. 2d at 674.
                                     11   This defense applies here because the acts about which Plaintiffs complain were
Gordon Rees Scully Mansukhani, LLP




                                     12   performed by Lincoln Military Property Management, LP (and San Diego Family
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   Housing, LLC) in accordance with the terms of a contract with the Navy. San
                                     14   Diego Family Housing LLC, the PPV at issue, as well as Camp Pendleton &
                                     15   Quantico Housing, LLC, the named PPV, were formed by the Navy pursuant to
                                     16   congressional authorization under the Military Housing Privatization Initiative. If
                                     17   the Navy had performed the acts alleged in the Complaint directly, it would be
                                     18   immune from suit. See, e.g., Mangold v. Analytic Servs., 77 F.3d 1442, 1448 (4th
                                     19   Cir.1996) (noting that contractors acting on behalf of federal officials “exercising
                                     20   discretion while acting within the scope of their employment” have “absolute
                                     21   immunity from state law tort liability” because imposing state tort liability would
                                     22   “impair the willingness of contractors to bid on government contracts and hamper
                                     23   the government’s ability to operate efficiently”) (citing Barr v. Matteo, 360 U.S.
                                     24   564, 569-73 (1959)); Myers v. United States, 323 F.2d 580, 583 (9th Cir. 1963)
                                     25   (“To the extent that the work performed by [the defendant] was done under its
                                     26   contract with the Bureau of Public Lands, and in conformity with the terms of said
                                     27   contract, no liability can be imposed upon it for any damages claimed to have been
                                     28   suffered by the appellants.”); TWI v. CACI Int’l, Inc., 2007 WL 3376661, at *3

                                                                                    -18-
                                                                          NOTICE OF REMOVAL
                                Case 3:20-cv-00224-GPC-AHG Document 1 Filed 02/05/20 PageID.19 Page 19 of 20



                                      1   (E.D. Va. Nov. 9, 2007) (finding defendant that secured and facilitated solicitations
                                      2   on behalf of the government was “immune from state tort liability for discretionary
                                      3   actions performed within the scope of employment”); Green v. ICI Am., Inc., 362
                                      4   F. Supp. 1263, 1266 (E.D. Tenn. 1973) (defendant that contracted with the federal
                                      5   government to operate an ammunition plant was allowed to share sovereign
                                      6   immunity of the United States because plant was owned by the federal government
                                      7   and the products produced at it were intended for government use).
                                      8         38.     Defendants have timely removed this action because they filed this
                                      9   Notice of Removal within thirty days of being served papers in this action relating
                                     10   to the Complaint (albeit, an incomplete version of the Complaint). 28 U.S.C. §
                                     11   1446(b)(1).
Gordon Rees Scully Mansukhani, LLP




                                     12         39.     The Superior Court for the County of San Diego is located in the
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   United States District Court for the Southern District of California. Accordingly,
                                     14   this Court is the proper Court to which to remove this action.
                                     15         40.     Pursuant to 28 U.S.C. § 1446(a), Defendants are required to attach to
                                     16   this Notice “a copy of all process, pleadings, and orders served upon” them.
                                     17   Accordingly, Defendants attach as Exhibit A to this Notice, the Summons(es),
                                     18   incomplete copy of the Complaint, Application and Order for Appointment of
                                     19   Guardian ad Litem, and Application and Order to Proceed under a Pseudonym,
                                     20   filed in San Diego County Superior Court as served upon them, and as Exhibit B, a
                                     21   full version of Plaintiffs’ Complaint obtained from the Superior Court website.
                                     22         41.     The Defendants all join in and consent to this removal.
                                     23         42.     A copy of the written notice required by 28 U.S.C. § 1446(d)
                                     24   addressed to Plaintiffs’ counsel and to the Clerk of the Superior Court for the
                                     25   County of San Diego is attached as Exhibit C to this Notice of Removal. It will be
                                     26   filed with that Clerk and, along with this Notice of Removal, will be served on
                                     27   Plaintiffs after the filing of this Notice of Removal.
                                     28   ///

                                                                                   -19-
                                                                          NOTICE OF REMOVAL
                                Case 3:20-cv-00224-GPC-AHG Document 1 Filed 02/05/20 PageID.20 Page 20 of 20



                                      1         WHEREFORE, Defendants hereby remove the pending state court action to
                                      2   the United States District Court for the Southern District of California pursuant to
                                      3   28 U.S.C. §§1331, 1441, 1442 and 1446.
                                      4                                   Respectfully Submitted,
                                      5   Dated: February 5, 2020          GORDON REES SCULLY MANSUKHANI, LLP
                                      6                                    By: /s/ Kristin N. Reyna DeHart
                                      7                                        Kristin N. Reyna DeHart
                                                                               Robert J. Olson
                                      8                                        Attorneys for Defendants Camp Pendleton &
                                      9                                        Quantico Housing, LLC; LPC Pendleton
                                                                               Quantico PM LP; and Lincoln Military
                                     10                                        Property Management LP
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28

                                                                                  -20-
                                                                         NOTICE OF REMOVAL
